FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2022

                                      No. 04-22-00536-CR

                            EX PARTE Jesus Miguel Ortiz CANUL

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10452CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
       On December 2, 2022, the State filed an unopposed motion to consolidate, seeking
consolidation of this case with seventeen others and for an extension of time to file its brief. We
DENY the motion as to consolidation, but we GRANT the motion as to the extension of time and
ORDER the State to file its brief by January 6, 2023. The State may file the same brief in
multiple cases, if it so desires, by placing all appellate cause numbers in the style and by filing
the brief separately in all cause numbers. Further requests for extensions of time will be
disfavored.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court